Title: To James Madison from Samuel Carswell, 29 August 1812
From: Carswell, Samuel
To: Madison, James


Dear Sir
Philada. August 29th. 1812
On my return from Bath, my health was so much improved, that I was induced to accept the Office of Comm. Genl. to which I was appointed, thro your favor & friendship. But the sanguine hopes which I then indulged, that it would be reestablished, being dissipated by a return of my complaint, with its former violence, I was constrained to recall the determination I had made & communicated to the Secy. at War. The same reason prevented me from then acknowledging to you, the favor you confered on me, in nominating me to the Senate, & I now tender to you my thanks for it. I was very sorry to decline taking a part, in the service of our Country, at the present time, when it so much requires, all the support & assistance which its friends can give it. Nothing, but the nature of the duties which would have devolved on me, rendered particularly dangerous, both to my person & property, by the delicate state of my health, could have induced me to do so. Death might have made my tenure of the office very short, & in that case, my estate would probably be involved, & I would have left to my family trouble, without having served our Country.
With respect to domestic politics—It is lamentable, that now, when union amongst the friends of the Government, & support of the constituted authorities in the necessary system which they have adopted, is so necessary, to give success to the common cause, & bring about a speedy, & an honorable peace, there should be any division, in the republican ranks. It is unfortunate, both for himself, & the party, that Mr Clinton who held such an honorable & conspicuous place in it, & in whom so much confidence was reposed, should so far loose sight of his own & its Interest, as to suffer himself to be made the instrument of dividing it. Even should he succeed in his views, & attain the object to which he aspires, his reputation would want that lustre, which consistency of character, gives to distinguished talents. However good his chance, of succeeding you in the honorable station which you fill, may have been; by advancing his pretensions at this time, he has done himself an irreparable injury, & I do not think he will ever occupy it. His Commissioners to this City pretend they are willing to continue the policy which you have adopted, pledging themselves, that the war with England shall be prosecuted, till every object shall be attained, for which we fight her. But thinking men take these assurances for what they really are—deceptive—& view with a distrustful eye, the man who is supported by a party, whose principles & policy are totally opposite, to what he professes. If he were a friend to your measures, he would be careful not to divide the party which approves of them. I feel happy in the belief that he will have the support of but a small section of the republicans, & that your election, will be carried by a large majority. Still it is unfortunate, that we should loose any from our ranks. The visit of his Commissioners to this State, has been of little service to him, except in the neighbourhood of Reading, & I am in hopes, that the people there, will return to their old principles, previous to the ensueing election. We are making every exertion here, to promote the common cause. Ten thousand copies of a narrative of the late disturbances in Baltimore, with such remarks as are suitable to the subject, are in preparation, & when ready, will be distributed thro this State & Jersey.
I enclose for your perusal, a letter from my friend Mr. English, dated in London, which will be interesting to you. At the close of it, there are some observations connected with the mention of Mr. Russel which, being of a confidential nature, will of course rest with us. When you have done with the letter, you will please have it returned to me under cover.
Present my compliments to Mrs. Madison, & accept my assurances of respectful consideration. I am very Respectfully Your obliged friend & Hbe. Sert.
Saml Carswell
 